Wilson v. State                                                     
















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-037-CR
No. 10-91-038-CR
No. 10-91-039-CR

     FINIS WILSON,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 272nd District Court
Brazos County, Texas
Trial Court # 19,786-272
Trial Court # 19,789-272
Trial Court # 19,933-272
                                                                                                    

OPINION ON REMAND
                                                                                                    

      On original submission we affirmed Finis Wilson's convictions for two counts of aggravated
robbery, one count of attempted aggravated robbery, and one count of robbery.
  The Court of
Criminal Appeals granted Wilson's petitions for discretionary review to decide whether we erred
in holding that the trial court did not abuse its discretion in allowing the jurors to submit written
questions to the trial court.  Subsequently, a majority of the Court of Criminal Appeals in
Morrison v. State held that the practice of allowing jurors to ask questions of witnesses is error.
 
As a result, they vacated the judgment of this court in Wilson and remanded the case to us for
reconsideration in light of their opinion in Morrison.

      In Morrison the Court of Criminal Appeals held that "the practice of permitting jurors to
become active participants in the solicitation of evidence by questioning witnesses is not subject
to a harm analysis."
  Consequently, we sustain point of error two in cause no. 19,786-272, point
of error three in cause no. 19,789-272, and point of error one in cause no. 19,933-272.
      We reverse the judgments and remand the causes for a new trial.
 
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Reversed and remanded
Opinion delivered and filed July 7, 1993
Publish

nt:.5in;line-height:200%'>